AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON FEBRUARY 16, 2017 SECURITIES ACT FILE NO. 002-85030 INVESTMENT COMPANY ACT FILE NO. 811-03851 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 67 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No. 67 [X] (Check Appropriate Box or Boxes) NICHOLAS II, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street Milwaukee, WI 53202 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (414) 272-4650 Jennifer R. Kloehn, Senior Vice President Nicholas II, Inc. 700 North Water Street, Suite 1010 Milwaukee, WI 53202 (Name and Address of Agent for Service) WITH A COPY TO: K. Thor Lundgren, Esq. Jason T. Thompson, Esq. Michael Best & Friedrich LLP 100 East Wisconsin Avenue, Suite 3300 Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box): [ x ] Immediately upon filing pursuant to paragraph (b) of Rule 485. [ ] On (date) pursuant to paragraph (b) of Rule 485. [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485. [ ] On (date) pursuant to paragraph (a)(1) of Rule 485. [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485. [ ] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, each as amended, the Registrant certifies that it meets all of the requirements for effectiveness of the registration statement under Rule 485(b) under the Securities Act of 1933, as amended, and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin, on the 16 th day of February, 2017. Nicholas II, Inc. By: /s/ Jennifer R. Kloehn Jennifer R. Kloehn, Senior Vice President, Treasurer and Principal Financial and Accounting Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated on the 16 th day of February, 2017. /s/ David O. Nicholas* President (Chief Executive David O. Nicholas Officer), and Director /s/ John A. Hauser* Director John A. Hauser /s/ Jay H. Robertson* Director Jay H. Robertson /s/ Timothy P. Reiland* Director Timothy P. Reiland * By: /s/ Jennifer R. Kloehn Jennifer R. Kloehn Attorney-in-Fact pursuant to Power of Attorney previously filed. EXHIBIT INDEX Exhibit Exhibit No. XBRL Instance Document EX-101.INS XBRL Taxonomy Extension Schema Document EX-101.SCH XBRL Taxonomy Extension Calculation Linkbase EX-101.CAL XBRL Taxonomy Extension Definition Linkbase EX-101.DEF XBRL Taxonomy Extension Labels Linkbase EX-101.LAB XBRL Taxonomy Extension Presentation Linkbase EX-101.PRE
